Citation Nr: 1530832	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-05 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel

INTRODUCTION

The Veteran served on active duty from January 1961 to January 1963.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In June 2015, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the record.  At such time, the record was held open for 30 days in order for the Veteran to submit additional evidence.

Thereafter, the Veteran submitted a private audiometry report in May 2015 without a waiver of Agency of Original Jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2014).  Nevertheless, section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154, which amends 38 U.S.C. § 7105 by adding new paragraph (e), provides that if new evidence is submitted with or after a Substantive Appeal received on or after February 2, 2013, then it is subject to initial review by the Board unless the Veteran explicitly requests AOJ consideration.  In the instant case, the Veteran's substantive appeal was received on February 26, 2013 and AOJ consideration has not been explicitly requested.  In turn, a waiver of this additional evidence is not necessary and the Board may properly consider all additional evidence submitted.  The Board notes, however, as the case is being remanded, the AOJ will have an opportunity to review the additional evidence.

The Veteran's claim has been processed using the electronic paperless Veterans Benefits Management System (VBMS) and Virtual VA system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.   VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 -313 (2007).  It is "essential, both in the examination and in the evaluation of the disability, that each disability be viewed in relation to its history." 38 C.F.R. § 4.1.  A medical opinion or examination is adequate where it is based upon consideration of the appellant's prior medical history and examinations.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  A medical examination report must contain not only clear conclusions with supporting data, but also a sufficient discussion and reasoned medical explanation connecting the two.  Stefl, 21 Vet. App. at 124; Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

A lay person is competent to report observable symptomatology of an illness or injury.  Barr, 21 Vet. App. at 307-308.  Service connection claims for hearing loss and tinnitus raise unique issues because the readily observable nature of these disorders means lay evidence must be considered when rendering an opinion.  See, e.g., Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding a Veteran competent to testify as to in-service acoustic trauma, in-service symptoms or tinnitus, and post-service continuous symptoms of tinnitus "because ringing in the ears is capable of lay observation").  Thus, when providing an examination in a hearing loss or tinnitus claim, the examiner must consider and directly address the Veteran's lay statements regarding continuity of hearing loss/tinnitus symptoms through the years.  See, e.g., Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).
It is also worth noting that service connection is not precluded "for a current hearing disability where hearing was within normal limits on audiometric testing at separation from service."  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  "[W]here there was no evidence of the Veteran's hearing disability until many years after separation from service, '[i]f evidence should sufficiently demonstrate a medical relationship between the Veteran's in-service exposure to loud noise and his current disability, it would follow that the Veteran incurred an injury in service; the requirements of section 1110 would be satisfied.'"  Id. at 160 (quoting Godfrey v. Derwinski, 2 Vet. App. 352 (1992)).  Therefore, a VA examination or opinion in connection with a hearing loss or tinnitus claim will be deemed inadequate if the examiner fails to comment on the Veteran's report of in-service injury and, instead, relies on the absence of evidence in his service treatment records to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).

In the instant case, the Veteran has testified that, while on active duty, he was the primary driver of an M-35 2 1/2 ton 6 by 6 truck, commonly called a deuce and a half.  He indicated that such trucks had very loud diesel engines and there was no requirement for hearing protection.  He further indicated that he noticed hearing problems and ringing in his ears while on active duty, but it became very noticeable a few months after he was discharged, and has continued to the present time.

The Veteran was afforded a VA examination in connection with his claims for service connection for hearing loss and tinnitus in April 2012.  At such time, the examiner stated that it was less likely than not that the Veteran's present hearing loss and tinnitus was caused by or a result of an event in military service.  In support of this opinion, the examiner cited to the Veteran's normal hearing upon separation.  Further, the examiner found that tinnitus was likely a symptom associated with hearing loss and in the rationale section just noted "see opinion".  Thus, because this opinion relied solely on the absence of evidence in his service treatment records, the Board finds that this opinion is inadequate.  Specifically, it does not address the Veteran's history of in-service acoustic trauma, nor does it provide a reasoned opinion upon which the Board may evaluate the claims for bilateral hearing loss and tinnitus.  Moreover, it is unclear whether the examiner consider the Veteran's audiometric readings at the time of his service separation examination in November 1962 as converted from American Standards Association (ASA) units to International Standard Organization (ISO) units.  In this regard, service department audiometric readings prior to October 31, 1967, must be converted from ASA units to ISO units.  As such, the Veteran's November 1962 separation audiometric examination revealed the following results in ISO units: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
-
10
LEFT
15
5
5
-
5

Further, while the Veteran submitted an audiological evaluation in May 2015 in support of his claims, such does not address the etiology of his bilateral hearing loss and/or tinnitus and, thus, is insufficient to decide the claims.

Therefore, the Board finds that a further examination and opinion is necessary.  In this regard, the Board finds that the VA examiner relied on the Veteran's lack of in-service hearing loss and/or tinnitus without considering his lay statements of symptoms while in service, or shortly thereafter, and continuing until the present day.  As noted, an examination is inadequate where the examiner relies on the absence of evidence of disability in the service treatment reports, and does not account for competent lay testimony as to continuity of symptoms, to provide a negative opinion.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007).  Additionally, it is unclear whether the examiner consider the Veteran's audiometric readings at the time of his service separation examination in November 1962 as converted from American Standards Association ASA units to ISO units.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current nature and etiology of his hearing loss and tinnitus.  The record, to include a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.  All appropriate tests and studies should be performed, and all clinical findings should be reported in detail.  

Thereafter, the examiner must offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current hearing loss and/or tinnitus is related to his military service, to include his claimed noise exposure from driving heavy diesel engine trucks.

The examiner should also offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss and/or tinnitus manifested within one year of the Veteran's service discharge in January 1963, i.e., by January 1964.  If so, the examiner should describe the manifestations.

The examiner must consider all evidence of record, to include lay statements pertaining to the onset and continuity of symptomatology of such disorders.  Any opinion offered should be accompanied by clear rationale consistent with the evidence of record.  

2.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

